IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 609 MAL 2021
                                                :
                     Petitioner                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 NAZEER TAYLOR,                                 :
                                                :
                     Respondent                 :



                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of March, 2022, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner and reordered for clarity, are:

      (1)    Whether the harmless error doctrine applies where a certifying judge lists
             an impermissible factor as one of several factors in support of a decision to
             certify a juvenile to be tried as an adult?


      (2).   Whether Pennsylvania’s Courts have the constitutional and statutory
             authority to hold defendants fully accountable for Crimes Code violations,
             even when those defendants age out of the parameters of the juvenile
             division of a court of common pleas during the appellate process, given that
             Pennsylvania’s Constitution and statutory law vests the singular court of
             common pleas in each judicial district with unlimited original jurisdiction in
             all cases where jurisdiction is not vested in another court?